DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 recites the following limitations as follows: “extract automatically, by the computing device, …", which is recited on line 8; and “prompt, by the computing device, …”, which is recited on line 11.
As mentioned above, in both occasions, the claim recites the limitation of: “by the computing device”.  There is insufficient antecedent basis for this limitation in the claim.  The aforementioned claim recites “a computing domain” and “one or more computer processors”, however the examiner is not sure as to which of these “the computing device” is referring to.
Proper correction is required.

Independent claim 18 recites the following limitations as follows: “extract automatically, by the computing device, …", which is recited on line 6; and “prompt, by the computing device, …”, which is recited on line 7.
As mentioned above, in both occasions, the claim recites the limitation of: “by the computing device”.  There is insufficient antecedent basis for this limitation in the claim.  The aforementioned claim recites “a computing domain” and “a computer”, however the examiner is not sure as to which of these “the computing device” is referring to.
 Proper correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 3-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0083569 A1) issued to Boguraev et al. (hereinafter as “BOGURAEV”), and in view of US Patent Application Publication (US 2016/0371275 A1) issued to Bernstein et al. (hereinafter as “BERNSTEIN”).
Regarding claim 1, BOGURAEV teaches an automated method using a computing device to create a semantic model of a relational database for processing natural language queries (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”), the method comprising: 
automatically generating, by the computing device, a schema annotation file based upon the relational database metadata and the textual labels provided in the columns (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Para. [0051]: “To generate rules automatically, a schema annotation file (SAF) can be used. Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”); and 
processing a natural language query for the relational database using the schema annotation file (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
 Fig. 6, Para. [0049]: “FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query.”; and
Para. [0051]: “Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Para. [0055]: “…, automatic SQL generation needs to know the schema of the database. The SQL generator can use as input a set of dataItems, where each dataItem is a multiple of (TableName, ColumnName, Filter, AggregationFunction). Knowing the database schema and receiving a set of dataItems, the SQL generator produces the resulting SQL query”; and
Fig. 13B, Para. [0061]: “FIG. 13B is a diagram illustrating extraction of key concepts from a natural language query according to an embodiment of the invention. The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema.”).  

Although BOGURAEV teaches extracting automatically, by the computing device, relational database metadata (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”). 
However, BOGURAEV does not explicitly teach prompting, by the computing device, textual labels from a user for columns of the extracted metadata.
But, BERNSTEIN teaches prompting, by the computing device, textual labels from a user for columns of the extracted metadata (BERNSTEIN Para. [0028]: “…, data stewards and/or other users can manually evaluate the annotations of the target column to ensure that the annotations properly describe the target column. For instance, the annotation operation can annotate multiple target columns using the operations discussed above. In response, data stewards and/or other users can evaluate one or more of the annotated target columns to ensure that the annotations correctly describe the one or more target columns. When evaluating annotations of a target column, the data stewards and/or other users can discard annotations that do not properly annotate the target column”, 
the examiner notes that the reference discloses in Fig. 1 an annotation generation tool, element 116, wherein data stewards/users can manually evaluate the target column annotations to that of a user being prompted to annotate the columns metadata, i.e. labels). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BOGURAEV (disclosing natural language interface to databases) to include the teachings of BERNSTEIN (disclosing automated database schema annotation) and arrive at a method to allow a user to annotate database columns of the database metadata.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest in a database schema, wherein users have a particular interest in correlating data in the one or more target columns or fields in these tables, users can annotating such target columns/fields to provide a more economical efficient means to manage these target schema to meet users’ needs, as recognized by (BERNSTEIN, Para. [0001]-[0003]). In addition, the references of BOGURAEV and BERNSTEIN teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.

Regarding claim 3, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 1. Further, BOGURAEV teaches processing the schema annotation file into lexical rules with semantic annotation for the relational database (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”)...”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”).

Regarding claim 4, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 1.  Further, BERNSTEIN teaches wherein the extracted metadata is provided in the form of a table, and the metadata comprises a table name, and one or more column names in the table (BERNSTEIN Fig. 6, Para. [0083]: “Extraction 606 stores data and/or information associated with the extracted tables from sources 604 as textual tabular data 608 and corpus metadata 610. Textual tabular data 608 can represent the data included in one or more of the extracted tables from sources 604…, Corpus metadata 610 can store metadata information about each of the extracted tables. …, the metadata includes a table name for the extracted table, column names for each of the extracted columns included in an extracted table, the types of data included in the extracted table, and any other sort of information associated with the extracted table that can be stored as metadata.”).

Regarding claim 5, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 4.  Further, BERNSTEIN  teaches the extracted metadata is annotated by a user to provide textual labels, wherein the textual labels include at least a semantic type and an element label (BERNSTEIN Para. [0081]: “…, column annotation can use column names for extracted columns of the extracted tables to annotate target columns.”; and 
Fig. 6, Para. [0083]: “Extraction 606 stores data and/or information associated with the extracted tables from sources 604 as textual tabular data 608 and corpus metadata 610. Textual tabular data 608 can represent the data included in one or more of the extracted tables from sources 604…, Corpus metadata 610 can store metadata information about each of the extracted tables. …, the metadata includes a table name for the extracted table, column names for each of the extracted columns included in an extracted table, the types of data included in the extracted table, and any other sort of information associated with the extracted table that can be stored as metadata.”, 
the examiner notes that the extracted and then annotated data includes the type of data, i.e. semantic type, and tables names/column names, i.e. textual labels).

Regarding claim 6, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 1.  Further, BOGURAEV teaches wherein the schema annotation file is a text file comprising phrases that describe entities of the relational database and relationships between the entities (BOGURAEV Fig. 5, Para. [0048]: “…, the detection of entities and relations is rule based, wherein an engine receives rules of detection as input and finds matches for these rules on a dependency tree. To be ontology independent, rules for detection can be created automatically using template rules and a schema annotation file. FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”).

Regarding claim 7, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 1.  Further, BOGURAEV teaches wherein the relational database is domain independent (BOGURAEV Para. [0041]: “…, a domain independent system can be provided through the automatic generation of rules used for the detection of entities and relations.”).

Regarding claim 8, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 5.  Further, BOGURAEV teaches wherein the schema annotation file is created using natural language processing of user input to extract semantics, and wherein the extracted semantics are used to create relationships between the entities of the relational database (BOGURAEV Fig. 9, Para. [0052]: “The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920. Knowing the database schema, the system can find all pairs of column names (also table to table and table to column) that are related to each other based on primary/foreign key relation. In one example, the rules provide that “customer buys products” and “manufacturer produces products”. If the input question is “John buys products”, it can be determined that John is a customer and manufacturer. Without the rules, it cannot be determined who John is.”).

Regarding claim 9, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 1. Further, BOGURAEV teaches creating, with a machine learning system, schema-specific lexical rules with semantic annotation, wherein the machine learning system uses the schema annotation file and template rules based on fixed syntactical rules of English language to create the schema-specific lexical rules (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences.”; and Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”) according to an embodiment of the invention. Template rules are received 810. Template rules with no lexical constraints 820 and a schema annotation file 830 are used to create rules with concrete lexical constraints 840. This results in rules with lexical constraints 850.”).

Regarding claim 10, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 1.  Further, BOGURAEV teaches wherein processing the natural language query comprises: 
receiving a natural language question from the user (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”); 
converting the received natural language question to a structured query using lexical rules generated based upon semantic annotation user (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”; and
Fig. 1, Para. [0039]: “At least one embodiment of the invention includes a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”) according to an embodiment of the invention”) ; and 
(BOGURAEV Fig. 1, Para. [0040]: “The data from the database schema 130 can also be used in the NLP pipeline 120. Specifically, conversion of the database schema 130 to rules can be used by the NLP pipeline 120 for the detection of entities. The SQL query can be sent to a database 150; and, the query result can be sent from the database 150 to the user 110.”).

Regarding claim 11, BOGURAEV teaches a system for processing software services in a computing domain, the system comprising: one or more processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of one or more computer processors (BOGURAEV discloses in Fig. 16 a processor; and Para. [0081]: “ Any combination of one or more computer readable medium(s) may be utilized”; and Fig. 1, Para. [0110]: “Computer system/server 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system”), the program instructions comprising instructions to: 
automatically generate, by the computing device, a schema annotation file based upon the relational database metadata and the textual labels provided in the columns (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Para. [0051]: “To generate rules automatically, a schema annotation file (SAF) can be used. Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”); and 
process a natural language query for the relational database using the schema annotation file (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
 Fig. 6, Para. [0049]: “FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query.”; and
Para. [0051]: “Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Para. [0055]: “…, automatic SQL generation needs to know the schema of the database. The SQL generator can use as input a set of dataItems, where each dataItem is a multiple of (TableName, ColumnName, Filter, AggregationFunction). Knowing the database schema and receiving a set of dataItems, the SQL generator produces the resulting SQL query”; and
Fig. 13B, Para. [0061]: “FIG. 13B is a diagram illustrating extraction of key concepts from a natural language query according to an embodiment of the invention. The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema.”).

Although BOGURAEV teaches extract automatically, by the computing device, relational database metadata (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”). 
However, BOGURAEV does not explicitly teach prompt, by the computing device, textual labels from a user for columns of the extracted metadata.
But, BERNSTEIN teaches prompt, by the computing device, textual labels from a user for columns of the extracted metadata (BERNSTEIN Para. [0028]: “…, data stewards and/or other users can manually evaluate the annotations of the target column to ensure that the annotations properly describe the target column. For instance, the annotation operation can annotate multiple target columns using the operations discussed above. In response, data stewards and/or other users can evaluate one or more of the annotated target columns to ensure that the annotations correctly describe the one or more target columns. When evaluating annotations of a target column, the data stewards and/or other users can discard annotations that do not properly annotate the target column”, 
the examiner notes that the reference discloses in Fig. 1 an annotation generation tool, element 116, wherein data stewards/users can manually evaluate the target column annotations to that of a user being prompted to annotate the columns metadata, i.e. labels). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BOGURAEV (disclosing natural language interface to 

Regarding claim 13 , the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 11. Further, BOGURAEV teaches wherein the instructions executable by the processor are further configured to: process the schema annotation file into lexical rules with semantic annotation for the relational database (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”)...”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”).

Regarding claim 14, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 11. Further, BERNSTEIN teaches wherein the extracted metadata is provided in the form of a table, and the metadata comprises a table name and one or more column names in the table (BERNSTEIN Fig. 6, Para. [0083]: “Extraction 606 stores data and/or information associated with the extracted tables from sources 604 as textual tabular data 608 and corpus metadata 610. Textual tabular data 608 can represent the data included in one or more of the extracted tables from sources 604…, Corpus metadata 610 can store metadata information about each of the extracted tables. …, the metadata includes a table name for the extracted table, column names for each of the extracted columns included in an extracted table, the types of data included in the extracted table, and any other sort of information associated with the extracted table that can be stored as metadata.”).

Regarding claim 15, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 14.  Further, BERNSTEIN  teaches wherein the extracted metadata is annotated by a user to provide textual labels, wherein the textual labels include at least a semantic type and an element label (BERNSTEIN Para. [0081]: “…, column annotation can use column names for extracted columns of the extracted tables to annotate target columns.”; and 
Fig. 6, Para. [0083]: “Extraction 606 stores data and/or information associated with the extracted tables from sources 604 as textual tabular data 608 and corpus metadata 610. Textual tabular data 608 can represent the data included in one or more of the extracted tables from sources 604…, Corpus metadata 610 can store metadata information about each of the extracted tables. …, the metadata includes a table name for the extracted table, column names for each of the extracted columns included in an extracted table, the types of data included in the extracted table, and any other sort of information associated with the extracted table that can be stored as metadata.”, 
the examiner notes that the extracted and then annotated data includes the type of data, i.e. semantic type, and tables names/column names, i.e. textual labels).

Regarding claim 16, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 15.  Further, BOGURAEV teaches wherein the schema annotation file is created using natural language processing of user input to extract semantics, and wherein the extracted semantics are used to create relationships between the entities of the relational database (BOGURAEV Fig. 5, Para. [0048]: “…, the detection of entities and relations is rule based, wherein an engine receives rules of detection as input and finds matches for these rules on a dependency tree. To be ontology independent, rules for detection can be created automatically using template rules and a schema annotation file. FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”).

Regarding claim 17, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 11.  Further, BOGURAEV teaches wherein the instructions executable by the processor are further configured to: 
receive a natural language question from the user (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”); 
convert the received natural language question to a structured query using lexical rules generated based upon semantic annotation (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”; and
Fig. 1, Para. [0039]: “At least one embodiment of the invention includes a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”) according to an embodiment of the invention”); and
 generate an answer to the received natural language question, based upon results of the structured query (BOGURAEV Fig. 1, Para. [0040]: “The data from the database schema 130 can also be used in the NLP pipeline 120. Specifically, conversion of the database schema 130 to rules can be used by the NLP pipeline 120 for the detection of entities. The SQL query can be sent to a database 150; and, the query result can be sent from the database 150 to the user 110.”).

Regarding claim 18, BOGURAEV teaches a computer program product for processing software services in a computing domain, the computer program product comprising one or more computer readable storage media collectively having program instructions collectively stored on the one or more computer readable storage media ( Fig. 19, Para. [0034]: “FIG. 19 is a diagram illustrating a computer program product according to an embodiment of the invention.”; and Para. [0081]: “ Any combination of one or more computer readable medium(s) may be utilized”; and Fig. 1, Para. [0110]: “Computer system/server 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system”), the program instructions executable by a computer to cause the computer to: 
automatically generate, by the computing device, a schema annotation file based upon the relational database metadata and the textual labels provided in the columns (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Para. [0051]: “To generate rules automatically, a schema annotation file (SAF) can be used. Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”); and 
process a natural language query for the relational database using the schema annotation file (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
 Fig. 6, Para. [0049]: “FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query.”; and
Para. [0051]: “Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Para. [0055]: “…, automatic SQL generation needs to know the schema of the database. The SQL generator can use as input a set of dataItems, where each dataItem is a multiple of (TableName, ColumnName, Filter, AggregationFunction). Knowing the database schema and receiving a set of dataItems, the SQL generator produces the resulting SQL query”; and
Fig. 13B, Para. [0061]: “FIG. 13B is a diagram illustrating extraction of key concepts from a natural language query according to an embodiment of the invention. The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema.”).

Although BOGURAEV teaches extract automatically, by the computing device, relational database metadata (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”). 
However, BOGURAEV does not explicitly teach prompt, by the computing device, textual labels from a user for columns of the extracted metadata.
But, BERNSTEIN teaches prompt, by the computing device, textual labels from a user for columns of the extracted metadata (BERNSTEIN Para. [0028]: “…, data stewards and/or other users can manually evaluate the annotations of the target column to ensure that the annotations properly describe the target column. For instance, the annotation operation can annotate multiple target columns using the operations discussed above. In response, data stewards and/or other users can evaluate one or more of the annotated target columns to ensure that the annotations correctly describe the one or more target columns. When evaluating annotations of a target column, the data stewards and/or other users can discard annotations that do not properly annotate the target column”, 
the examiner notes that the reference discloses in Fig. 1 an annotation generation tool, element 116, wherein data stewards/users can manually evaluate the target column annotations to that of a user being prompted to annotate the columns metadata, i.e. labels). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BOGURAEV (disclosing natural language interface to databases) to include the teachings of BERNSTEIN (disclosing automated database schema annotation) and arrive at a method to allow a user to annotate database columns of the database metadata.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest in a database schema, wherein users have a particular interest in correlating data in the one or more target columns or fields in these tables, users can annotating such target columns/fields to provide a more economical efficient means to manage these target schema to meet users’ needs, as recognized by (BERNSTEIN, Para. [0001]-[0003]). In addition, the references of BOGURAEV and BERNSTEIN teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.

Regarding claim 20, the combination of BOGURAEV and BERNSTEIN teach the limitation of claim 18.  Further, BOGURAEV  teaches wherein the program instructions executable by the processor are further configured to: 
(BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”)...”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”).

Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0083569 A1) issued to Boguraev et al. (hereinafter as “BOGURAEV”),  in view of US Patent Application Publication (US 2016/0371275 A1) issued to Bernstein et al. (hereinafter as “BERNSTEIN”), and in view of US Patent Application Publication (US 2014/0143353 A1) issued to Wang et al. (hereinafter as “WANG”).
Regarding claim 2, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 1.
However, the combination of BOGURAEV and BERNSTEIN does not explicitly teach wherein the user annotates the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database.
(WANG Fig. 1A, Para. [0067]: “…, the particular data sent to the designated server 108 is annotated with known data about the user specific to the business. To support multiple businesses, the supporting computer is designed to require no specified data structure or schema in the annotated data it can receive.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BOGURAEV (disclosing natural language interface to databases) and BERNSTEIN (disclosing automated database schema annotation), to include the teachings of WANG (disclosing method and system for interacting with users of a database) and arrive at a method to allow a user to annotate database content without knowledge of a database schema.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest to a user without requiring specific data structure or schema, thereby a system can support multiple business needs regardless of a particular schema in a database schema, as recognized by (WANG, Abstract, Para. [0011]-[0015]). In addition, the references of BOGURAEV, BERNSTEIN and WANG teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.

Regarding claim 12, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 11.
However, the combination of BOGURAEV and BERNSTEIN does not explicitly teach wherein the user annotates the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database.
But, WAN teaches wherein the user annotates the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database (WANG Fig. 1A, Para. [0067]: “…, the particular data sent to the designated server 108 is annotated with known data about the user specific to the business. To support multiple businesses, the supporting computer is designed to require no specified data structure or schema in the annotated data it can receive.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BOGURAEV (disclosing natural language interface to databases) and BERNSTEIN (disclosing automated database schema annotation), to include the teachings of WANG (disclosing method and system for interacting with users of a database) and arrive at a method to allow a user to annotate database content without knowledge of a database schema.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest to a user without requiring specific data structure or schema, thereby a system can support multiple business needs regardless of a particular schema in a database schema, as recognized by (WANG, Abstract, Para. [0011]-[0015]). In addition, the references of BOGURAEV, BERNSTEIN and WANG teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.

Regarding claim 19, the combination of BOGURAEV and BERNSTEIN teach the limitations of claim 1.
However, the combination of BOGURAEV and BERNSTEIN does not explicitly teach wherein the user annotates the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database.
But, WANG teaches wherein the user annotates the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database (WANG Fig. 1A, Para. [0067]: “…, the particular data sent to the designated server 108 is annotated with known data about the user specific to the business. To support multiple businesses, the supporting computer is designed to require no specified data structure or schema in the annotated data it can receive.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BOGURAEV (disclosing natural language interface to databases) and BERNSTEIN (disclosing automated database schema annotation), to include the teachings of WANG (disclosing method and system for interacting with users of a database) and arrive at a method to allow a user to annotate database content without knowledge of a database schema.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest to a user without requiring specific data structure or schema, thereby a system can support multiple business needs regardless of a particular schema in a database schema, as recognized by (WANG, Abstract, Para. [0011]-[0015]). In addition, the references of BOGURAEV, BERNSTEIN and WANG teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gordon et al. ; (US- 2015/0058337-B2); “Annotating columns of a database table”.
Roy et al.; (US-10,719,667-B2); “A natural language based application program interface”.
Perkins et al. ; (US-2019/0034540-A1); “A natural language search with semantic mapping”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/25/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162